DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 02/05/2021.

Examiner's Statement of reason for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to communication an apparatus comprising a memory configured to store frame information, for referring to first storage areas in which frames to be transmitted or received are stored, in a plurality of second storage areas depending on priorities of the frames; and one or more hardware processors configured to function as a distribution unit configured to distribute and store the frame information of the frames into the plurality of second storage areas according to the priorities of the frames, wherein the frame information includes an address indicative of a head position of one of the first storage area areas in which a corresponding frame is stored in the memory and a length of the corresponding frame.
The closest prior art, as previously recited, Akahne et al. (US 2009/0180477 A1) and Chawla et al. (US 8,325,713 B2), are also generally directed to various aspects of temporarily storing the frame data received from the network interface 300. The destination determination module 130 analyzes the destination associated with the frame data.  However, none of Akahne and Chawla teaches or suggests, alone or in combination, the particular combination of .
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/SHUKRI TAHA/             Primary Examiner, Art Unit 2478